Citation Nr: 0912775	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  03-34 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable for residuals of a 
left shoulder injury with surgical repair from August 28, to 
December 1, 2002.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a left shoulder injury with surgical 
repair from December 2, 2002 to May 22, 2003.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a left shoulder injury with surgical 
repair from October 1, 2003 to March 8, 2004. 

4.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of a left shoulder injury with surgical 
repair from March 9, 2004 to April 20, 2005, and 10 percent 
thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1995 to 
February 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The RO, in part, granted service 
connection for residuals of a left shoulder injury with 
surgical repair; an initial noncompensable evaluation was 
assigned, effective August 28, 2002.  The Veteran timely 
appealed the RO's assignment of an initial noncompensable 
evaluation, and this appeal ensued. 

In an unappealed June 2003 rating decision, the RO granted 
entitlement to a temporary total evaluation under 38 C.F.R. § 
4.30 (2008) for a period of convalescence following surgery 
to the service-connected left shoulder on May 23, 2003.  The 
total evaluation was assigned from May 23, to July 31, 2003.  
By July and November 2003 rating actions, the 100 percent 
evaluation was extended until August 31, and September 30, 
2003, respectively).  Although this time period falls within 
the appellate period under consideration here, there is no 
higher evaluation available for that time.  The Board will 
therefore restrict its analysis in the decision below to 
entitlement to initial schedular evaluations, as reflected on 
the title page, outside of the convalescent period (i.e., May 
23, to September 30, 2003).

In June 2006, the Board remanded the instant initial 
evaluation claim to the RO for further development.  As the 
requested development has been completed, the case has 
returned to the Board for appellate consideration. 

By an October 2008 rating action, the RO assigned initial 10 
percent ratings to the service-connected residuals of a left 
shoulder disability, effective December 2, 2002 and October 
1, 2003.  The 10 percent rating was increased to 20 percent, 
effective March 9, 2004, and reduced to 10 percent, effective 
April 20, 2005.  In view of the foregoing, the issues have 
been framed as those reflected on the title page. 

Finally, during the pendency of the appeal, the RO granted a 
then pending claim of entitlement to a permanent and total 
disability evaluation for pension purposes.  As the Veteran 
has not appealed the effective date, this claim has been 
resolved and is no longer before the Board for appellate 
consideration.  
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  The Veteran is right-hand dominant.

2.  From August 28, to December 1, 2002, the Veteran's left 
shoulder disability was manifested by subjective complaints 
of pain with objective evidence of full range of motion; 
there was no evidence of marked deformity, dislocation, 
fibrous union, malunion, or nonunion.

3.  From December 2, 2002 to May 22, 2003 and October 1, 2003 
to March 8, 2004, the Veteran's left shoulder disability was 
manifested by objective evidence of forward flexion and 
abduction limited to 110 and 100 degrees (with increased pain 
with palm upward), respectively; there were a few degrees of 
limitation of external and internal rotation secondary to 
pain.  There was no evidence of marked deformity, 
dislocations, fibrous union, malunion, or nonunion.

4.  From March 9, 2004 to April 20, 2005, the Veteran's left 
shoulder disability was manifested by objective evidence of 
abduction to just below shoulder level (i.e., 86 degrees); 
limitation of motion to 25 degrees from the side was not 
shown.  There was no evidence of marked deformity, 
dislocations, fibrous union, malunion, or nonunion.

5.  From April 21, 2005, the Veteran's left shoulder 
disability was manifested by objective evidence of forward 
flexion and abduction limited, at most, to 100 degrees with 
pain.  There was no evidence of marked deformity, 
dislocations, fibrous union, malunion, or nonunion.


CONCLUSIONS OF LAW

1.  From August 28, to December 1, 2002, the schedular 
criteria for an assignment of an initial compensable 
evaluation for left shoulder disability have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.10, 4.40, 4.45, 4.7,  4.71a, Diagnostic 
Codes 5200-5203 (2008).  

2.  From December 2, 2002 to May 22, 2003, the schedular 
criteria for an assignment of an initial evaluation in excess 
of 10 percent have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.40, 
4.45, 4.7, 4.71a, Diagnostic Codes 5200-5203 (2008). 

3.  From October 1, 2003 to March 8, 2004, the schedular 
criteria for an assignment of an initial evaluation in excess 
of 10 percent have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 
4.7, 4.71a, Diagnostic Codes 5200-5203 (2008). 

4.  From March 9, 2004 to April 20, 2005, the scheduler 
criteria for an assignment of an initial evaluation in excess 
of 20 percent have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159,  4.1, 4.7, 4.40, 4.45, 4.7, 4.71a, Diagnostic Codes 
5200-5203 (2008).  

5.  From April 21, 2005, the schedular criteria for an 
assignment of an initial evaluation in excess of 10 percent 
have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 
4.7, 4.71a,    Diagnostic Codes 5200-5203 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted. 
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim. 38 
U.S.C.A. §§ 5102, 5103. 
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied.

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, notice to the Veteran was sent via a September 
2002 pre-adjudication letter.  In accordance with the 
requirements of VCAA, the letter informed the Veteran what 
evidence and information he was responsible for and the 
evidence that was considered VA's responsibility.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in a July 2006 letter about disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Because this case involves an 
initial rating, as opposed to an increased rating, the 
requirements of Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) are not applicable.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim. VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  There are relevant VA and 
private records on file, including reports of VA examinations 
conducted throughout the duration of the appeal.  Copies of 
these reports have been associated with the claims files.

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issues decided 
herein.

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA, and the Veteran has had a 
meaningful opportunity to participate in the development of 
the claims. 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds,
444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2008).

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield, supra, and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

II.  Initial Rating laws and regulations

	General rating criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities. Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, such as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal. See generally Fenderson v. West, 
12 Vet. App. 119 (1999); 
but see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  
(regarding staged ratings in cases where service connection 
had previously been established).  Here, in the analysis 
below, the Board has found no medical evidence of record that 
would warrant staged ratings in excess of the currently 
assigned initial evaluations.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
See 38 C.F.R. § 4.7 (2008).

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2008).

	Orthopedic Disability-rating criteria 

When evaluating musculoskeletal disabilities, VA must, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the Veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups or with repeated use), and those factors are 
not contemplated in the relevant rating criteria. 
See 38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).  

       Left Shoulder-rating criteria

In considering the Veteran's claims for higher initial 
evaluations for his service-connected left shoulder 
disability for the periods on appeal, the Board observes that 
the Veteran is right-handed, as indicated in several VA 
examination reports contained in the claims file and which 
will be discussed in the analysis below.  Thus, the criteria 
for a non-dominant joint applies to the service-connected 
left shoulder.  See 38 C.F.R. § 4.68 (2008).

In an appealed January 2003 rating decision, the RO granted 
service connection for residuals of left shoulder injury with 
surgical repair; an initial noncompensable evaluation was 
assigned under Diagnostic Code 5202, effective August 28, 
2002.  
See, 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2008). 

Disabilities of the shoulder and arm are rated under 
Diagnostic Codes 5200 through 5203.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5200-5203 (2008).  Normal ranges of upper 
extremity motion are defined by VA regulation as follows:  
forward elevation (flexion) from zero to 180 degrees; 
abduction from zero to 180 degrees; and internal and external 
rotation to 90 degrees.  Lifting the arm to shoulder level is 
lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I 
(2008).

Initially, the Board notes that Diagnostic Code 5200 rates 
ankylosis of the scapulohumeral joint; however, because the 
medical evidence, as will explained below, does not show that 
the Veteran has ankylosis, this diagnostic code is 
inapplicable.

Diagnostic Code 5201 provides that limitation of motion of 
the minor arm to shoulder level warrants a 20 percent rating.  
Limitation of motion of the minor arm midway between the side 
and shoulder level also warrants a 20 percent rating, and 
when motion is limited to 25 degrees from the side, a 30 
percent rating is warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2008).  

Under Diagnostic Code 5202, for impairment of the humerus in 
the minor arm, a minimum 20 percent rating is warranted for 
the minor arm, when there is malunion of the humerus, with 
moderate or marked deformity.  A 20 percent evaluation will 
also be assigned for recurrent dislocations of the (minor) 
scapulohumeral joint with infrequent episodes, and guarding 
of movement only at shoulder level and for frequent episodes 
and guarding of all arm movements.  A 40 percent evaluation 
for the fibrous union of the minor humerus.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5202 (2008).  

Under Diagnostic Code 5203, for impairment of the (minor) 
clavicle or scapula in the minor arm, a 10 percent rating is 
granted for malunion or nonunion without loose movement, and 
a 20 percent rating is granted for nonunion with loose 
movement or for dislocation of the clavicle.  
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2008). 

III.  Legal Analysis

As noted in the Introduction, by a January 2003 rating 
action, the RO granted service connection for residuals of a 
left shoulder injury with surgical repair; an initial 
noncompensable rating was assigned under Diagnostic Code 
5202, effective August 1, 2002.  The service-connected left 
shoulder disability is currently evaluated under Diagnostic 
Code 5203.  (See, October 2008 rating action). 

(i)  August 28, to December 1, 2002

For the period from August 28, to December 2, 2002, the 
Veteran's service connected left shoulder disability was 
assigned an initial noncompensable evaluation, under 
Diagnostic Code 5202.  (See, January 2003 rating action).  
After a review of the evidence of record for the period in 
question, the Board finds that the service-connected left 
shoulder disability does not meet the criteria for an initial 
10 percent rating under either Diagnostic Codes 5202 or 5203.  
In reaching the foregoing determination, the Board notes that 
VA outpatient and examination reports for the period in 
question do not disclose any evidence of left shoulder 
instability (i.e., malunion, nonunion, dislocation) since 
service discharge.  X-rays of the left shoulder, performed by 
VA in November 2002, were negative for any evidence of bony 
abnormalities.  Thus, as there is no evidence of marked 
deformity, dislocations, fibrous union, malunion, or nonunion 
of the left minor arm, higher compensable evaluations of 20 
and 10 percent are not warranted for the service-connected 
left shoulder disability under Diagnostic Codes 5202 or 5203, 
respectively, for the period in question. 

In addition, an initial compensable evaluation is also not 
warranted for the service-connected left shoulder disability 
under Diagnostic Code 5201 for the prescribed period.  In 
this regard, the above-cited VA examination and outpatient 
reports, disclose that despite the Veteran's subjective 
complaints of pain, he demonstrated full range of left 
shoulder motion with no evidence of any weakness.  (See, 
November 2002 VA examination report).  Since a minimum 20 
percent rating under Diagnostic Code 5201 requires limitation 
of motion of the arm from midway between the side and the 
shoulder, which is essentially 90 degrees of abduction, there 
is simply no basis to assign a 20 percent disability rating 
under this code.

Give the above-cited objective evidence of full range of 
motion of the left shoulder, despite the Veteran's subjective 
complaints of pain, the Board also finds that an initial 
compensable disability rating is not warranted on the basis 
of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of the left 
shoulder.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. 
Brown, 
8 Vet. App. 202 (1995).  

(ii)  December 2, 2002 to May 22, 2003 and October 1, 2003 to 
March 8, 2004

After a review of the evidence of record, the Board finds 
that for the periods in question (i.e., December 2, 2002 to 
May 22, 2003 and October 1, 2003 to March 8, 2004, initial 
ratings in excess of 10 percent are not warranted under any 
diagnostic code pertaining to the service-connected left 
shoulder disability.  In reaching the foregoing 
determination, in order to obtain a 20 percent rating under 
Diagnostic Code 5203, the medical evidence would have to show 
nonunion, with loose movement, or dislocation of the clavicle 
or scapula.  This has not been demonstrated during either of 
the periods at issue.  To this end, a December 2002 VA 
outpatient report contains a radiologist's interpretation of 
x-rays of the left shoulder, performed by VA in late November 
2002, which revealed no evidence of any bony abnormalities.  
The left shoulder was found to have been normal.  An April 
2003 VA magnetic resonance imaging (MRI) scan of the left 
shoulder revealed evidence of a large partial thickness 
superior labral tear (slap lesion) and two probable 
tendinosis of the supraspinatus.  As the above-cited evidence 
does not disclose any evidence of nonunion of the clavicle or 
scapula with loose movement, or dislocation of the clavicle 
or scapula, the criteria for initial 20 percent ratings under 
Diagnostic Code 5203 for the periods in question are not 
warranted. 

Consideration may be given to other rating criteria, such as 
those that address limitation of motion, Diagnostic Code 
5201.  These criteria allow for assignment of a 20 percent 
rating when motion is limited at the shoulder level or midway 
between side and shoulder level.  Id.  For the periods in 
question, however, the Veteran has not exhibited such a 
limitation, even when his pain is taken into account.  To 
this end, a December 2002 VA outpatient report reflects that 
left shoulder forward flexion and abduction were to 110 and 
100 degrees, measurements that demonstrate that the Veteran 
was able to lift his arm beyond shoulder level (i.e., 90 
degrees).  This shows, however, that even taking into 
consideration the Deluca criteria, the Veteran's left arm 
range of motion is not limited at shoulder level or midway 
between side and shoulder level, findings that would entitle 
him to initial 20 percent evaluations under Diagnostic Code 
5201.  (See, December 2, 2002 VA outpatient report).  
Consequently, higher ratings are not warranted for the left 
shoulder under Diagnostic Code 5201 for the periods in 
question.  38 C.F.R. § 4.40, 4.45, 4.71a, Diagnostic Code 
5201; Deluca, supra.

In addition, the service-connected left shoulder disability 
does not warrant initial ratings of 20 percent under 
Diagnostic Code 5202 for the periods in question.  In order 
to warrant a 20 percent evaluation(s)under Diagnostic Code 
5202, the evidence would have to show malunion of the minor 
humerus, with moderate or marked deformity.  A 20 percent 
evaluation(s) would also be warranted where there was 
evidence of recurrent dislocations of the (minor) 
scapulohumeral joint with infrequent episodes, and guarding 
of movement only at shoulder level, and for frequent episodes 
and guarding of all arm.  As noted in the preceding 
paragraphs, VA X-rays of the left shoulder, performed in late 
November 2002, were found to have been normal.  An April 2003 
MRI showed a large partial thickness superior labral tear 
(slap lesion) and two probable tendinosis of the 
supraspinatus, but there was no evidence of any fibrous 
union, nonunion, or loss of the head of the humerus.  
Accordingly, initial ratings of 20 percent are also not 
warranted under Diagnostic Code 5202 for the periods in 
question.




(iii)  March 9, 2004 to April 20, 2005

After a review of the evidence of record, the Board finds 
that for the period in question(March 9, 2004 to April 20, 
2005), an initial evaluation in excess of 20 percent rating 
is not warranted under any diagnostic code pertaining to the 
Veteran's service-connected left shoulder disability.  In 
reaching the foregoing determination, the Board observes that 
as 20 percent is the maximum rating under Diagnostic Code 
5203, this code is not for application.  

In evaluating the Veteran's claim under Diagnostic Code 5201, 
in order to obtain a higher (30 percent) rating, the medical 
evidence would have to show limitation of arm motion to 25 
degrees from the side.  This has not been demonstrated for 
the period in question.  Specifically, a March 2004 VA 
examination report discloses that forward flexion and 
abduction of the Veteran's left shoulder were to 130 and 86 
degrees, respectively, measurements that indicate that the 
Veteran was just a few degrees shy of being able to lift his 
arm to shoulder level (i.e., 90 degrees).  Thus, even taking 
into account the Deluca factors, the Veteran's range of left 
arm motion was not limited to 25 degrees from the side, 
findings that would entitle him to a 30 percent evaluation 
under Diagnostic Codes 5201 for the period in question.  
See, 38 C.F.R. § 4.40 4.45, 4.7a, Diagnostic Code 5201; 
Deluca, supra. 

Finally, as the March 2004 VA examination report and 
outpatient treatment records for the period in question do 
not contain medical evidence of fibrous union of the minor 
humerus, a higher evaluation of 40 percent is not warranted 
under Diagnostic Code 5202.  

The Board therefore concludes that the preponderance of the 
evidence is against a finding that the Veteran's left 
shoulder disability meets or approximates the criteria for an 
evaluation in excess of 20 percent for the period from March 
9, 2004 to April 20, 2005.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21 (2008).




(iv) From April 21, 2005

After a review of the evidence of record, the Board finds 
that for the period in question, an initial evaluation in 
excess of 10 percent rating is not warranted under any 
diagnostic code pertaining to the Veteran's service-connected 
left shoulder disability.  In reaching the foregoing 
determination, and in evaluating the Veteran's claim under 
Diagnostic Code 5203, in order to obtain a 20 percent rating, 
the medical evidence would have to show nonunion, with loose 
movement, or dislocation of the clavicle or scapula.  This 
has not been demonstrated.  Here, X-rays of the left 
shoulder, performed by VA in April 2005, showed no bone or 
particular abnormalities.  When the April 2005 X-rays were 
compared to previous X-rays of the left shoulder, the head of 
the humerus was noted to have been in a low position.  It 
was, however, still opposed adequately to the glenoid.  
(See, April 2005 VA examination report).

In addition, none of the medical evidence, discloses any 
evidence of either nonunion of the clavicle or scapula with 
loose movement, or dislocation of the clavicle or scapula, 
criteria that would warrant an initial 20 percent rating 
under Diagnostic Code 5203.  Consequently, a higher initial 
rating in excess of 10 percent is not warranted for the 
service-connected left shoulder under Diagnostic Code 5203 
after April 21, 2005.

Consideration may be given to other rating criteria, such as 
those that address limitation of motion, Diagnostic Code 
5201.  These criteria allow for assignment of a 20 percent 
rating when motion is limited at the shoulder level.  For the 
period from April 21, 2005, however, the Veteran has not 
exhibited such a limitation, even when his pain is taken into 
account.  To this end, VA examination reports, dated in April 
2005 and July 2007, reflect that left shoulder forward 
flexion and abduction were limited, at most to 100 degrees.  
(See, April 2005 and July 2007 VA orthopedic examination 
reports).  This shows, however, that even taking into 
consideration the Deluca criteria, the Veteran's left arm 
range of motion is not limited at shoulder level or midway 
between side and shoulder level, which would entitle him to 
an initial 20 percent evaluation under Diagnostic Code 5201. 
Consequently, a higher rating is not warranted for the left 
shoulder under Diagnostic Code 5201 from April 21, 2005.  
38 C.F.R. § 4.40, 4.45, 4.71a, Diagnostic Code 5201; Deluca, 
supra.

In addition, the Veteran is not entitled to an initial rating 
of 20 percent under Diagnostic Code 5202.  In order to 
warrant a 20 percent rating under Diagnostic Code 5202, the 
evidence would have to show malunion of the minor humerus, 
with moderate or marked deformity.  A 20 percent evaluation 
would also be warranted where there was evidence of recurrent 
dislocations of the (minor) scapulohumeral joint with 
infrequent episodes, and guarding of movement only at 
shoulder level, and for frequent episodes and guarding of all 
arm.  The above-cited April 2005 and July 2007 VA examination 
reports do not contain any evidence of any fibrous union, 
nonunion, or loss of the head of the humerus of the service-
connected left (minor) shoulder.  Accordingly, an initial 
rating of 20 percent is not warranted for the service-
connected left shoulder disability under Diagnostic Code 5202 
from April 21, 2005.

The Board therefore concludes that the preponderance of the 
evidence is against a finding that the Veteran's service-
connected left shoulder disability meets or approximates the 
criteria for an evaluation in excess of 10 percent from April 
21, 2005.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 
(2008).

III.  Extraschedular Consideration

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring this case for extra- 
schedular consideration, for the Veteran's service- connected 
left shoulder disability on appeal.  38 C.F.R. § 3.321(b)(1) 
(2008).  The Board finds no evidence that the Veteran's left 
shoulder disability markedly interferes with his ability to 
work, meaning above and beyond that contemplated by his 
schedular ratings for the periods in question.  See, too, 38 
C.F.R. § 4.1 indicating that, generally, the degrees of 
disability specified [in the Rating Schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  

In fact, the evidence of reflects that the majority of the 
Veteran's occupational impairment stem from his non-service-
connected obsessive compulsive disorder, as opposed to his 
service-connected left shoulder disability.  (See, January 
2008 VA psychiatric examination report).  Furthermore, there 
is no evidence of any other exceptional or unusual 
circumstances, such as frequent hospitalizations, to suggest 
he is not adequately compensated for his left shoulder 
disability by the regular rating schedule.  The vast majority 
of his evaluation and treatment has been on an outpatient 
basis, not as an inpatient.  See Bagwell v. Brown, 9 Vet. 
App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and 
VAOPGCPREC 6-96.


ORDER

From August 28, to December 1, 2002, an initial compensable 
evaluation for residuals of a left shoulder injury with 
surgical repair is not warranted. 

From December 2, 2002 to May 20, 2003, an initial evaluation 
in excess of 10 percent for residuals of a left shoulder 
injury with surgical repair is not warranted.

From October 1, 2003 to March 8, 2004, an initial evaluation 
in excess of 10 percent for residuals of a left shoulder 
injury with surgical repair is not warranted.

From March 9, 2004 to April 20, 2005, an initial evaluation 
in excess of 20 percent for residuals of a left shoulder 
injury with surgical repair is not warranted.

From April 21, 2005, an initial evaluation in excess of 10 
percent for residuals of a left shoulder injury with surgical 
repair is not warranted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


